Exhibit 10.4

SECOND AMENDMENT TO PLEDGE AGREEMENT

THIS SECOND AMENDMENT TO PLEDGE AGREEMENT (the “Amendment”) dated as of
December 18, 2008 is made by Wells Timberland Operating Partnership, L.P., a
Delaware limited partnership (“Wells Partnership”), Wells Timberland
Acquisition, LLC, a Delaware limited liability company (“Wells Acquisition”;
Wells Partnership and Wells Acquisition are collectively referred to as the
“Grantors” and individually as a “Grantor”), and Wachovia Bank, National
Association, as Administrative Agent (in such capacity, the “Administrative
Agent”) for the Lenders under that certain Subordinated Credit Agreement dated
as of October 9, 2007 among Timberlands II, LLC, a Delaware limited liability
company (“Wells Timberland”), Wells Acquisition, the various lending
institutions from time to time parties thereto, and the Administrative Agent, as
amended.

WITNESSETH:

WHEREAS, MWV SPE, LLC, a Delaware limited liability company (“Wells Installment
Note Issuer”), and the parties to this Amendment other than Wells REF entered
into a certain Pledge Agreement dated as of October 9, 2007 (the “Original
Pledge Agreement”); and

WHEREAS, the Original Pledge Agreement was amended pursuant to a certain First
Amendment to Pledge Agreement dated as of October 15, 2008 (the “First
Amendment”) to, among other things, add Wells Acquisition as a Grantor and
release Wells Installment Note Issuer as a Grantor; and

WHEREAS, the Original Pledge Agreement, as amended by the First Amendment, is
sometimes herein called the “Amended Pledge Agreement”; and

WHEREAS, all capitalized terms used herein shall have the meanings ascribed
thereto in the Amended Pledge Agreement unless otherwise provided herein; and

WHEREAS, pursuant to the Amended Pledge Agreement, Wells Acquisition pledged
100% of the membership interests in Wells Timberland (the “Wells Timberland
Pledged Interests”) to secure the Secured Obligations, and Wells Partnership
pledged 100% of the membership interests in Wells Acquisition (the “Wells
Acquisition Pledged Interests”) to secure the Secured Obligations; and

WHEREAS, simultaneously with the effectiveness of this Amendment, Wells
Acquisition is transferring the Wells Timberland Pledged Interests to Wells
Partnership and Wells Partnership is transferring the Wells Acquisition Pledged
Interests to Wells Real Estate Funds, Inc., a Georgia corporation (“Wells REF”);
and

WHEREAS, the parties desire to amend the Amended Pledge Agreement to (i) add
Wells Partnership as Grantor with respect to the Wells Timberland Pledged
Interests; (ii) release Wells Acquisition as a Grantor under the Pledge
Agreement; and (iii) release the Wells Acquisition Pledged Interests from the
pledge under the Amended Pledge Agreement.



--------------------------------------------------------------------------------

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

 

  1. Consent to Transfers. The Administrative Agent hereby consents to the
transfer of (i) the Wells Timberland Pledged Interests by Wells Acquisition to
Wells Partnership; and (ii) the Wells Acquisition Pledged Interests by Wells
Partnership to Wells REF.

 

  2. Continuous Perfection of Security Interests. The parties acknowledge that
the Wells Timberland Pledged Interests are and remain subject to the security
interest created under the Amended Pledge Agreement and are transferred to Wells
Partnership, subject to such security interest. Wells Timberland hereby agrees
to (i) issue Certificate No. 3 in the name of Wells Partnership which shall in
the corporate stock ledger of Wells Timberland replace Certificate No. 2 issued
by Wells Timberland (“Wells Timberland Certificate No. 2”), as evidencing the
Wells Timberland Pledged Interests (“Wells Timberland Certificate No. 3”) and
(ii) deliver Wells Timberland Certificate No. 3 with a corresponding stock power
executed in blank by Wells Partnership to the Administrative Agent. The
Administrative Agent hereby agrees, upon its receipt of Wells Timberland
Certificate No. 3, to return to Wells Timberland either (i) Wells Timberland
Certificate No. 2 for cancellation, or (ii) a lost certificate affidavit and
indemnity relating thereto in form and substance acceptable to Wells Timberland
and its counsel.

 

  3. Release of the Wells Acquisition Pledged Interests. The Administrative
Agent agrees that, effective upon the transfer of the Wells Acquisition Pledged
Interests to Wells REF, the security interest in the Wells Acquisition Pledged
Interests created by the Amended Pledge Agreement is released and of no further
force or effect. The Administrative Agent agrees, promptly after such release
becomes effective, to return to Wells Acquisition either (i) Certificate No. 1
issued by Wells Acquisition or (ii) a lost certificate affidavit and indemnity
relating thereto in form and substance satisfactory to Wells Acquisition and its
counsel.

 

  4. Release of Wells Acquisition. The parties hereby agree that, effective upon
the transfer of the Wells Timberland Pledged Interests to Wells Partnership,
Wells Acquisition shall be released as a Grantor under the Amended Pledge
Agreement and shall have no further liability or obligation thereunder with
regard to matters originating after the date hereof.

 

  5. Amendment to Schedule I to Amended Pledge Agreement. Schedule I to Amended
Pledge Agreement is hereby replaced in its entirety by the Schedule I to Pledge
Agreement attached hereto as Exhibit A.

 

  6.

No Other Amendments. The amendments set forth herein shall be limited precisely
as provided for herein and shall not be deemed to be a waiver of, amendment of,
consent to or modification of any other term or provision of the Amended Pledge
Agreement or of any term or provision of any other Loan Document or of any

 

2



--------------------------------------------------------------------------------

 

transaction or further or future action on the part of the Grantor or any Loan
Party which would require the consent of any of the Lenders under the Credit
Agreement or any other Loan Document, and the provisions of the Amended Pledge
Agreement shall remain unchanged and in full force and effect. Wells Partnership
and Wells REF hereby ratify and confirm their respective representations,
warranties and covenants as Grantors under the Amended Pledge Agreement.

 

  7. Representations and Warranties. Each Grantor hereby represents and warrants
that:

 

  (a) each of the representations and warranties of the Grantor contained in the
Amended Pledge Agreement and in the Loan Documents is true and correct in all
material respects as of the date hereof as if made on the date hereof (except,
if any such representation and warranty relates to an earlier date, such
representation and warranty shall be true and correct in all material respects
as of such earlier date);

 

  (b) no Default (as defined in the Credit Agreement) or Event of Default (as
defined in the Credit Agreement) has occurred and is continuing; and

 

  (c) the execution, delivery and performance by each Grantor of this Amendment
and the consummation of the transactions contemplated hereby and the fulfillment
of the terms hereof do not (i) conflict with, result in any breach of any of the
terms and provisions of, or constitute (with or without notice or lapse of time)
a default under (A) the formation documents of the Grantors, or (B) any material
indenture, agreement, mortgage, deed of trust, or other instrument to which any
Grantor is a party or by which it is bound or any of its properties are subject;
(ii) result in the creation or imposition of any Lien upon any of its properties
pursuant to the terms of any such indenture, agreement, mortgage, deed of trust,
or other instrument; or (iii) violate any law, order, rule, or regulation
applicable to any Grantor of any court or of any Federal or State regulatory
body, administrative agency, or other governmental instrumentality having
jurisdiction over any Grantor or its properties.

 

  8. Further Agreement. Each Grantor hereby agrees that (a) the incorrectness in
any material respect of any representation, warranty or agreement contained in
this Amendment by any Grantor shall constitute an immediate Event of Default;
(b) each Loan Document to which each Grantor is a party is in full force and
effect with respect to it; and (c) no event that would reasonably be expected to
have a Material Adverse Effect has occurred since the execution of Amendment
No. 3 to Subordinated Credit Agreement (as defined in the Credit Agreement).

 

  9. Effectiveness. This Amendment shall become effective upon the satisfaction
of each of the following: (a) its execution and delivery by all parties hereto,
and (b) delivery of Wells Timberland Certificate No. 3 with a corresponding
stock power executed in blank to the Administrative Agent. This Amendment may be
executed by the parties in several counterparts, each of which shall be deemed
an original and all of which shall constitute together but one and the same
agreement.

 

3



--------------------------------------------------------------------------------

  10. Loan Document Pursuant to Subordinated Credit Agreement. This Amendment is
a Loan Document executed pursuant to the Subordinated Credit Agreement. Except
as expressly amended hereby, all of the representations, warranties, terms,
covenants and conditions contained in the Amended Pledge Agreement shall remain
unamended or otherwise unmodified and in full force and effect.

 

  11. No Waiver; Reservation of Rights. In no way or manner shall this Amendment
or any provision herein be construed as a waiver by the Lender Parties of their
rights or remedies under the Amended Pledge Agreement and the other Loan
Documents. The Lender Parties hereby expressly, fully and completely reserve all
of their rights and remedies under the Amended Pledge Agreement and the other
Loan Documents.

 

  12. Release. Each of the Grantors hereby releases the Administrative Agent,
the Lenders and their respective officers, directors, equity owners, agents and
employees (collectively, the “Specified Parties”) of, from and against any and
all claims, liability, losses, costs and expenses directly or indirectly
relating to or arising out of the Loan Documents and the execution and delivery
thereof or any act or omission of the Specified Parties thereunder or relating
thereto which has occurred up through and including the time of the execution
and delivery of this Amendment and which is known by, or should have been known
by, any of the Grantors.

 

  13. GOVERNING LAW; WAIVER OF JURY TRIAL; ENTIRE AGREEMENT. THIS AMENDMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK. EACH PERSON A PARTY HERETO KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES ANY RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION ARISING UNDER
OR IN CONNECTION WITH THIS AMENDMENT OR ANY AGREEMENT OR DOCUMENT ENTERED INTO
IN CONNECTION HEREWITH. THIS AMENDMENT CONSTITUTES THE ENTIRE UNDERSTANDING
AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
SUPERSEDES ANY PRIOR AGREEMENT, WRITTEN OR ORAL, WITH RESPECT HERETO.

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

GRANTORS:

 

WELLS TIMBERLAND OPERATING PARTNERSHIP, L. P., a Delaware limited partnership

BY:   Wells Timberland REIT, Inc., a Maryland corporation, General Partner   By:
      Name:   Randall D. Fretz   Title:   Senior Vice President

 

WELLS TIMBERLAND ACQUISITION,

LLC, a Delaware limited liability company

BY:   Wells Timberland Management Organization, LLC, a Georgia limited liability
company, Manager   By:       Name:   Brian Davis   Title:   Vice President,
Finance

 

Second Amendment to Pledge Agreement



--------------------------------------------------------------------------------

Each of the other Loan Parties hereby confirm and agree that each Loan Document
to which it is a party is, and shall continue to be, in full force and effect
and is hereby ratified and confirmed in all respects, except than on and after
the effective date of this Amendment each reference therein to the Amended
Pledge Agreement shall refer to the Amended Pledge Agreement after giving effect
to this Amendment.

 

WELLS TRS HARVESTING OPERATIONS, LLC,

a Delaware limited liability company

By:  

FOREST RESOURCE CONSULTANTS, INC.,

a Georgia corporation, as Manager

  By:       Name:   David Foil   Title:   President

 

WELLS TIMBERLAND REIT, INC.,

a Maryland corporation

By:       Name: Randall D. Fretz   Title:    Senior Vice President

 

WELLS TIMBERLAND TRS, INC.,

a Delaware corporation

By:       Name: Randall D. Fretz   Title:    Senior Vice President

 

TIMBERLANDS II, LLC

a Delaware limited liability company

By:  

WELLS TIMBERLAND MANAGEMENT ORGANIZATION, LLC

a Georgia limited liability company, as Manager

  By:       Name:   Brian Davis   Title:   Vice President, Finance

 

Second Amendment to Pledge Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent

By:     Name:     Title:    

 

Second Amendment to Pledge Agreement



--------------------------------------------------------------------------------

EXHIBIT A

[See Attached]

 

Second Amendment to Pledge Agreement



--------------------------------------------------------------------------------

SCHEDULE I

to

Pledge Agreement

Pledged Membership Interests

 

Grantor

   State of
Organization
of Grantor    Securities
Issuer    No. of
Membership
Interests    Membership
Interests %
of Interests
Pledged     Certificate
No.

Wells Timberland Operating Partnership, L.P.

   Delaware    Timberlands II, LLC    1,000    100 %   03

 

Second Amendment to Pledge Agreement